IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :           No. 2610 Disciplinary Docket No. 3
                                :
                Petitioner      :           No. 236 DB 2018
                                :
           v.                   :           Attorney Registration No. 68911
                                :
BRIAN JOSEPH SMITH,             :           (Montgomery County)
                                :
                Respondent      :

                                       ORDER

PER CURIAM
      AND NOW, this 20th day of June, 2019, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Brian Joseph Smith is

suspended on consent from the Bar of this Commonwealth for a period of one year and

one day. He shall comply with all the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board. See Pa.R.D.E. 208(g).